DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,029,483.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,884,487.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,625,519.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,077,677.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 10-12 & 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko (# JP 2008/280383A) in view of Loccufier et al. (# US 2010/0313782).
Kaneko discloses:
1. An ink jet recording method ([0029]-[0032]) comprising: 
discharging ultraviolet curable ink containing vinyl ether group-containing (meth)acrylate ester(s) expressed by the following General Formula (I) onto a recording medium (see Abstract; [0006]-[0016]), wherein: the ultraviolet curable ink contains other monofunctional (meth)acrylate other than the vinyl ether group-containing (meth)acrylate ester(s) ([0013]-[0016]) expressed by General Formula (I), and 
the other monofunctional (meth)acrylate contains one or more of monofunctional (meth)acrylate having an aromatic ring skeleton, or isobornyl(meth)acrylate ([0016]); and 
curing the ultraviolet curable ink which is landed on the recording medium by irradiating the ink with ultraviolet light from an ultraviolet light emitting diode ([0045]) in which peak intensity of the irradiated ultraviolet light is equal to or more than 800 mW/cm2 (510 w/cm2= 510000 mW/cm2; [0045]);
CH2═CR1—COOR2—O—CH═CH—R3  (I) (see Abstract; [0022])
(in the formula, R1 represents a hydrogen atom or a methyl group, R2 represents a divalent organic residue having 2 to 20 carbon atoms, and R3 represents a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atoms).
The Examiner draws particular attention to the Applicant that " Kaneko et al. does address a monofunctional (meth)acrylate, it teaches a laundry list of possible monofunctional (meth)acrylate ([0016]). The format in which Kaneko et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kaneko et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the monofunctional (meth)acrylate from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The ink jet recording method according to claim 1, wherein an irradiation energy of ultraviolet light emitted from the ultraviolet light emitting diode is 100 mJ/cm2 to 600 mJ/cm2 (340 mJ/cm2; [0045]).
3. The ink jet recording method according to claim 1, wherein the irradiation from the ultraviolet light emitting diode is at least any of pulse irradiation and spot irradiation by a condensing lens individually ([0045]).
5. The ink jet recording method according to claim 1, wherein the ultraviolet light emitting diode has a light emitting peak wavelength in a range of 360 nm to 420 nm (340 nm to 400 nm; [0015]; [0301]).
6. An ultraviolet curable ink used for the ink jet recording method according to claim 1 (see Abstract).
7. An ink jet recording apparatus which is used with the ink jet recording method according to claim 1 ([0029]-[0054]).
11. The ink jet recording method according to claim 1, wherein the content of the vinyl ether group-containing(meth)acrylate ester(s) expressed by the General Formula (I) is 10 to 50% by mass with respect to a total content of the ultraviolet curable ink (50 to 70%; [0022]).
12. The ink jet recording method according to claim 1, wherein the content of the monofunctional (meth)acrylate except for the vinyl ether group-containing(meth)acrylate ester(s) expressed by the General Formula (I) is 30 to 50 by mass with respect to a total content of the ultraviolet curable ink (50 to 70%; [0022]).
15. The ink jet recording method according to claim 1, wherein the other monofunctional (meth)acrylate contains one or more of phenoxyethyl (meth)acrylate, phenoxy diethylene glycol (meth)acrylate, 2-hydroxy-3-phenoxypropyl (meth)acrylate, and benzyl (meth)acrylate ([0016]).
Kaneko explicitly did not discloses:
10. The ink jet recording method according to claim 1, further comprising recording using a line ink jet recording apparatus including a line head having a length equal to or greater than a length corresponding to a width of a recording medium.
Loccufier et al. teaches that to have high quality printed image:
10. The ink jet recording method according to claim 1, further comprising recording using a line ink jet recording apparatus including a line head having a length equal to or greater than a length corresponding to a width of a recording medium. ("single pass printing process’, which can be performed by using page width inkjet printing head, which covers the entire width of the ink receiver surface) ([0233]-[0245]).
It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify the ink composition in inkjet recording method of Kaneko by the aforementioned teaching of Loccufier et al. in order to have the high quality printed image.

Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umebayashi et al. (# US 2008/0239045) in view of Fukumoto et al. (# US 2009/0280302).
Umebayashi et al. discloses:
1. An ink jet recording method ([0194]-[0274]) comprising: 
discharging ultraviolet curable ink (color ink; [0199]-[0225]) containing vinyl ether group-containing (meth)acrylate ester(s) ([0082]), wherein: the ultraviolet curable ink contains other monofunctional (meth)acrylate other than the vinyl ether group-containing (meth)acrylate ester(s) ([0078]), and 
the other monofunctional (meth)acrylate contains one or more of monofunctional (meth)acrylate having an aromatic ring skeleton ([0078]), or isobornyl(meth)acrylate ([0078]); and 
curing the ultraviolet curable ink which is landed on the recording medium by irradiating the ink with ultraviolet light from an ultraviolet light emitting diode ([0300]-[0301]), in which peak intensity of the irradiated ultraviolet light is equal to or more than 800 mW/cm2 (3000 mW/cm2; [0300]).
2. The ink jet recording method according to claim 1, wherein an irradiation energy of ultraviolet light emitted from the ultraviolet light emitting diode is 100 mJ/cm2 to 600 mJ/cm2 (1 to 500 mJ/cm2; [0228]).
3. The ink jet recording method according to claim 1, wherein the irradiation from the ultraviolet light emitting diode is at least any of pulse irradiation and spot irradiation by a condensing lens individually ([0266]-[0278]; [0227]).
4. The ink jet recording method according to claim 1, wherein peak intensity of the irradiated ultraviolet light is in a range of 800 mW/cm2 to 4,000 mW/cm2 (3000 mW/cm2; [0300]).
5. The ink jet recording method according to claim 1, wherein the ultraviolet light emitting diode has a light emitting peak wavelength in a range of 360 nm to 420 nm (350 nm to 420 nm; [0227]).
6. An ultraviolet curable ink used for the ink jet recording method according to claim 1 ([0199]-[0300]).
7. An ink jet recording apparatus which is used with the ink jet recording method according to claim 1 (figure: 1, [0298]).
9. The ink jet recording method according to claim 1, wherein a content of the vinyl ether group containing (meth)acylate esters expressed by the following general (I) is 35% by mass or less with respect to a total content of the ink ([0032]; [0078]; see Table: 1-6).
10. The ink jet recording method according to claim 1, further comprising recording using a line ink jet recording apparatus including a line head having a length equal to or greater than a length corresponding to a width of a recording medium (figure: 1; [0281]; [0298]-[0302]).
11. The ink jet recording method according to claim 1, wherein the content of the vinyl ether group-containing(meth)acrylate ester(s) expressed by the General Formula (I) is 10 to 50% by mass with respect to a total content of the ultraviolet curable ink ([0032]; see Table: 1-6).
12. The ink jet recording method according to claim 1, wherein the content of the monofunctional (meth)acrylate except for the vinyl ether group-containing(meth)acrylate ester(s) expressed by the General Formula (I) is 30 to 50 by mass with respect to a total content of the ultraviolet curable ink ([0032]; see Table: 1-6).
13. The ink jet recording method according to claim 1, wherein the content of the bifunctional or more (meth)acrylate is 5 to 34.5 by mass with respect to a total content of the ultraviolet curable ink (see Table: 1; polymerizable compound A).
14. The ink jet recording method according to claim 1, wherein the other monofunctional (meth)acrylate includes monofunctional (meth)acrylate including an aromatic skeleton ([0078]).
15. The ink jet recording method according to claim 1, wherein the other monofunctional (meth)acrylate contains one or more of phenoxyethyl (meth)acrylate, phenoxy diethylene glycol (meth)acrylate, 2-hydroxy-3-phenoxypropyl (meth)acrylate, and benzyl (meth)acrylate ([0078]).
Umebayashi et al. explicitly did not discloses:
1. The ink containing (meth)acrylate ester has general formula:            CH2═CR1—COOR2—O—CH═CH—R3  (I) 
(in the formula, R1 represents a hydrogen atom or a methyl group, R2 represents a divalent organic residue having 2 to 20 carbon atoms, and R3 represents a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atoms).
8. The ink jet recording method according to claim 1, wherein peak intensity of the irradiated ultraviolet light is in a range of 800 mW/cm2 to 2,000 mW/cm2.
Fukumoto et al. teaches to have ink with high curing property,  
1. The ink containing (meth)acrylate ester (see Abstract; [0046-[0049]) as general formula:            CH2═CR1—COOR2—O—CH═CH—R3  (I) 
(in the formula, R1 represents a hydrogen atom or a methyl group, R2 represents a divalent organic residue having 2 to 20 carbon atoms, and R3 represents a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atoms) (see Abstract; [0046]-[0047]).
it would have been obvious to one of ordinary skill in the art at the lime of the invention to modify the ink composition in inkjet recording method of Umebayashi et al. by the aforementioned teaching of Fukumoto et al. in order to have the ink with high curing property, which gives high quality printed image.
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate peak intensity of the irradiated ultraviolet light is in a range of 800 mW/cm2 to 2,000 mW/cm2, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Ito et al. (# US 2013/0321520) discloses an ultraviolet curing ink jet ink composition includes a trifunctional or tetrafunctional (meth)acrylate having a pentaerythritol skeleton; and inorganic metal-based fine particles as a color material, in which the viscosity is 8 to 22 mPa.Math.s at 20° C (see Abstract). 
(2) Oshima (# US 2010/0080926) discloses An ink composition is provided that includes (A) a cationically polymerizable compound, (B) a compound that generates an acid upon exposure to radiation, and (C) a colorant, the cationically polymerizable compound (A) containing a polyfunctional oxetane compound having an --NRCO-- bond (R denotes a hydrogen atom or a monovalent organic group). There is also provided an inkjet recording method that includes (a1) a step of discharging the ink composition onto a recording medium and (b1) a step of curing the ink composition by irradiating the discharged ink composition with actinic radiation. (see Abstract).
(3) Masumi (# US 2009/0234040) discloses an active energy ray-curable ink composition containing at least a cationically polymerizable compound which is curable with an active energy ray and a pigment. This active energy ray-curable ink composition is characterized in that a vinyl ether compound is contained as the cationically polymerizable compound, the vinyl ether compound content relative to the total of the cationically polymerizable compound is not less than 45% by mass, and the pigment is composed of C.I. Pigment Red 122. This active energy ray-curable ink composition is excellent in storage stability while containing a cationically polymerizable compound which can be cured with an active energy ray (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853